The bill of complaint in this case was filed for an accounting, and to have a deed dated April 18th, 1925, conveying one hundred and three acres of land in Livingston township, Essex county, from the complainants to the defendant corporation rescinded and set aside on the ground of fraud, and the property reconveyed to the complainants.
The case was heard by Vice-Chancellor Church. He advised a decree dismissing the complainants' bill on the ground that fraud had not been proved.
Our examination of the record and a reading of the testimony taken at the hearing before the trial court lead us to the same conclusion as that of the learned vice-chancellor. *Page 345 
The decree of the court of chancery dismissing the complainants' bill of complaint is affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, KAYS, HETFIELD, DEAR, JJ. 13.
For reversal — None.